576 So. 2d 377 (1991)
Lincoln BABUN, Appellant,
v.
The STATE of Florida, Appellee.
No. 90-1270.
District Court of Appeal of Florida, Third District.
March 12, 1991.
Bennett H. Brummer, Public Defender, and Harvey J. Sepler, Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen., and Marc E. Brandes, Asst. Atty. Gen., for appellee.
Before FERGUSON, LEVY and GODERICH, JJ.

ON CONFESSION OF ERROR
PER CURIAM.
The State concedes, correctly, that the trial court erroneously applied section 943.058, Florida Statutes (1989), in denying a motion to expunge and seal court records showing that the movant was arrested and charged with a criminal offense. The statute, which prohibits the sealing of records in a completed case, does not apply where the charges are nolle prossed.[1]Canter v. State, 448 So. 2d 64 (Fla. 3d DCA 1984). Accord Merritt v. State, 522 So. 2d 93, 94-95 (Fla. 1st DCA 1988); Thomas v. State, 513 So. 2d 163, 164-65 (Fla. 2d DCA), rev. denied, 519 So. 2d 988 (Fla. 1987); Williamson v. State, 510 So. 2d 1052, 1054-55 (Fla. 3d DCA 1987).
Reversed and remanded for further proceedings.
NOTES
[1]  A nolle prosequi is a formal entry on the record by the prosecutor declaring that there will be no further prosecution of either the entire case, some of the counts, or some of the defendants. 1 Fla.Jur.2d Actions § 105 (1991).